ORDER
This matter came before the Supreme Court on April 4, 1995, pursuant to an order directing the parties to appear and show cause why the issues raised by this appeal should not be summarily decided. After hearing the arguments of counsel and examining the memoranda submitted by the parties, we are of the opinion that cause has not been shown and that this matter should be summarily decided.
The defendant, David Lopes, appeals a judgment of conviction entered after a jury found him guilty of unlawful use of a credit card in violation of G.L.1956 (1981 Reenactment) § 11-49-4. On appeal defendant asserts that the trial justice’s denial of his motions for judgment of acquittal constitute reversible error.
In reviewing the denial of a motion for judgment of acquittal, this court applies the same standard as the trial justice below. State v. Tempest, 651 A.2d 1198, 1216 (R.I.1995). The standard to be applied by a trial justice is whether the evidence presented is capable of proving guilt beyond a reasonable doubt. Id. In order to make this determination, this court, like the trial justice, “must view the evidence in the light most favorable to the state, without weighing the evidence or assessing the credibility of witnesses, and must draw therefrom all reasonable inferences consistent with guilt.” Id. at 1216-17.
After conducting such a review in the instant case, we are of the opinion that the evidence presented by the state satisfies the burden of proof which the state must establish. We therefore reject defendant’s argument.
The defendant also asserts that the trial justice inappropriately questioned witnesses for both the state and the defense.
With respect to this claim of error, we are of the opinion that this matter may not be brought before this Court since it is well settled that matters not brought to the trial justice’s attention will not be reviewed on appeal. State v. Tempest, 651 A.2d at 1216, citing 632 Metacom Assoc. v. Pub Dennis of Warren, 591 A.2d 379, 381 (R.I.1991). We find no such trial presentation in this case. Accordingly, we shall not address this claim of error made by the defendant on argument to this Court.
For the foregoing reasons the defendant’s appeal is denied and dismissed and the judgment of conviction appealed from is affirmed.